DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s Remark/Amendment, filed 12/28/2021, with respect to drawing objection of claims 3 and 4 have been fully considered and are persuasive.  The previous drawing objection of claims 3 and 4 has been withdrawn. 

Reasons for Allowance
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended to include the previously indicated allowable subject matter of claim 3, the prior-art does not teach a motor comprising: a shaft; a rotor disposed outside the shaft; and a stator disposed outside the rotor, wherein the rotor includes a rotor core and a magnet disposed on the rotor core, wherein the rotor core includes a pocket in which the magnet is disposed, and wherein the rotor core is formed by stacking a plurality of plates, wherein each plate of the plurality of plates includes an annular hub and a plurality of teeth radially protruding from the hub, wherein an upper end plate of the plurality of plates is disposed at a level higher than a level of the magnet, wherein the hub of a lower end plate of the plurality of plates is disposed to wherein a radius of the hub of the lower end plate of the plurality of plates is greater than a radius of the hub of another plate.
Claims 2, 4-7, 9 and 10 are allowable for their dependency on claim 1.
RE claim 8, as amended to rewritten into independent claims and included the previously indicated allowable subject matter, the prior-art does not teach motor comprising: a shaft; a rotor disposed outside the shaft; and a stator disposed outside the rotor, wherein the rotor includes a rotor core and a magnet disposed on the rotor core, wherein the rotor core includes a pocket in which the magnet is disposed, wherein the rotor core is formed by stacking a plurality of plates, wherein each plate of the plurality of plates includes an annular hub and a plurality of teeth radially protruding from the hub, wherein an upper end plate of the plurality of plates is disposed at a level higher than a level of the magnet, wherein the hub of a lower end plate of the plurality of plates is disposed to cover at least a part of the pocket, wherein the magnet is in contact with the hub of the lower end plate, and wherein the teeth of the upper end plate are not in contact with the magnet.
RE claim 11, as previously indicated as containing allowable subject matter, the prior-art does not teach a motor comprising: a shaft; a rotor disposed outside the shaft; a stator disposed outside the rotor; a sensing plate coupled to the shaft and disposed above the rotor; and a sensing magnet coupled to the sensing plate, wherein the rotor includes a rotor core and a magnet disposed on the rotor core, wherein the rotor core includes a pocket in which the magnet is disposed, wherein the rotor core is formed by stacking a plurality of plates, wherein a lower end plate of the plurality of plates is disposed to cover at least a part of the pocket, wherein an upper end plate of the plurality of plates is disposed at a level higher than a level of the magnet, and a first distance between the sensing plate and the magnet is less than a second distance between the sensing plate and a stator core of the stator in an axial direction of the shaft.
Claims 12-15 are allowable for their dependency on claim 11.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834